Name: Council Regulation (EC) No 2801/2000 of 14Ã December 2000 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy;  industrial structures and policy;  fisheries;  EU finance
 Date Published: nan

 Avis juridique important|32000R2801Council Regulation (EC) No 2801/2000 of 14 December 2000 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial and agricultural products Official Journal L 331 , 27/12/2000 P. 0001 - 0054Council Regulation (EC) No 2801/2000of 14 December 2000amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend partially or totally the autonomous common customs tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96(1).(2) For the sake of administrative rationalisation and security for the users, the fishery products should be included in this Regulation.(3) For ease of comprehension, in view of the large number of amendments coming into force on 1 January 2001, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1255/96 is amended as follows:1. in the title and the fourth "recital" the words "industrial and agricultural products" shall be replaced by "industrial, agricultural and fishery products";2. the Annex shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CouncilD. GillotThe President(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1297/2000 (OJ L 153, 26.6.2000, p. 1).ANNEX>TABLE>